Third District Court of Appeal
                               State of Florida

                       Opinion filed November 2, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D22-1117
                       Lower Tribunal No. F21-7407
                          ________________


                              Andrew King,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.



     An Appeal conducted pursuant to Anders v. California, 386 U.S. 738
(1967), from the Circuit Court for Miami-Dade County, Teresa Pooler,
Judge.

     Andrew King, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before FERNANDEZ, C.J., and EMAS, and MILLER, JJ.

     PER CURIAM.

     Affirmed.